Title: From James Madison to James Monroe, 18 May 1822
From: Madison, James
To: Monroe, James


                
                    Dear Sir
                    Montpellier May 18. 1822
                
                I am just favored with yours of the 12th. in which you ask whether I recollect “any case of a nomination of an officer of the Army to a particular office to take rank from a certain date” in which the Senate have interposed to give rank from another date, and again whether I recollect “any instances of filling original vacances in civil or military offices in the recess of the Senate when an authority was not given by law.”
                On the first point I have no particular recollection; but it is possible that there may have been cases such as you mention. The Journals of the Senate will of course present them if they ever existed. Be the fact as it may, it would seem that such an interposition of the Senate would be a departure from the naked authority to decide on nominations of the Executive. The tenure of the officer in the interval between the two dates, where that of the Senate was the prior one, would be altogether of the Senate’s creation: or if understood to be made valid by the commission of the President, would make the appointment originate with the Senate, not with the President: Nor would a posteriority of the date of the Senate, possibly be without some indirect operation not within the competency of that Body.
                On the second point, altho’ my memory can not refer to any particular appointments to original vacances in the recess of the Senate, I am confident that such have taken place, under a pressure of circumstances, where no legal provision had authorized them. There have been cases where offices were created by Congress, and appointments to them made with the sanction of the Senate, which were notwithstanding found to be vacant in consequence of refusals to accept them; or of the unknown death of the party at the time of the appointment, and thence filled by the President alone. I have a faint impression that instances of one or both, occurred within the Mississippi Territory. These however were cases of necessity. Whether others not having that basis have occurred, my present recollections do not enable me to say.
                
                In the enclosed English Newspaper is sketched a debate in the House of Commons throwing light on the practice there of filling military vacances in certain cases. If I understand the sketch from a very slight perusal, the rule of promotion is not viewed as applicable to original vacances. In the abstract, it has always appeared to me desireable that the door to special merit should be widened as far as could possibly be reconciled with the general rule of promotion. The inconveniency of a rigid adherence to this rule gave birth to brevets; and favors every permitted mode of relaxing it, in order to do justice to superior capacities for the public service.
                The aspect of things at Washington to which you allude could escape the notice of no one who ever looks into the newspapers. The only effect of a political rivalship among the members of the Cabinet which I anticipated, and which I believe I mentioned once in conversation with you, was an increased disposition in each to cultivate the good will of the President. The late effects of such a rivalship on & through the proceedings of Congress is to be ascribed, I hope, to a peculiarity and combination of circumstances not likely often to recur in our annals.
                I am afraid you are too sanguine in your inferences from the absence here of causes which have most engendered and embittered the spirit of party in former times & in other Countries. There seems to be a propensity in free Govts. which will always find or make subjects, on which human opinions & passions may be thrown into conflict. The most perhaps that can be counted on, & that will be sufficient, is, that occasions for party contests in such a Country & Govt. as ours, will be either so slight or so transient, as not to threaten any permanent or dangerous consequences to the character and prosperity of the Republic. But I must not forget that I took up my pen merely to answer your two enquiries, and to remind you that you omitted to answer mine as to your intended movements after the release from your confinement at Washington. Health & success be with you.
                
                    James Madison
                
            